Citation Nr: 1104054	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-01 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for obesity (claimed as 
weight gain), to include as the result of an undiagnosed illness.

2.  Entitlement to service connection for sleep apnea, to include 
as the result of an undiagnosed illness and as secondary to 
obesity.

3.  Entitlement to service connection for hypertension, to 
include as the result of an undiagnosed illness and as secondary 
to obesity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to May 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, 
which denied entitlement to service connection for weight gain, 
sleep apnea, and hypertension.  While that decision also denied 
entitlement to service connection for a headache disorder, that 
claim was later granted in a decision dated in January 2010.  As 
such, that issue is no longer on appeal.

Pursuant to a statement received in March 2010, the Veteran was 
scheduled for a hearing before a Veterans Law Judge in September 
2010.  The Veteran failed to report for his scheduled hearing.  
The request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2010).

The issues of entitlement to service connection for sleep apnea 
and hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and credible evidence of record demonstrates that 
the Veteran does not have a disability manifested by obesity due 
to service, and that weight gain is not due to an undiagnosed 
illness.




CONCLUSION OF LAW

Obesity was not incurred in or aggravated by active service, to 
include as the result of an undiagnosed illness.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (noting that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the VCAA require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his possession that pertains 
to the claim.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  A letter dated in June 2008 
informed the Veteran of the information necessary to substantiate 
the claim for service connection.  He was also informed of the 
evidence VA would seek on his behalf and the evidence he was 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The letter also 
included information with regard to the assignment of a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Further, the Veteran's service treatment records and pertinent 
post-service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  
As such, there is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was 
afforded a VA examination pertaining to his claim for service 
connection in April 2010.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion obtained 
in this case is adequate, as it is predicated on a reading of 
pertinent medical records and is responsive to the medical 
questions raised in this case.  The opinion is thorough and 
supported by the record.  The opinion noted above is therefore 
adequate upon which to base a decision.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination with respect to the issue on appeal has been met.  
See 38 C.F.R. § 3.159(c) (4) (2010).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Service connection

In this case, the Veteran initially claimed that, during service, 
he experienced weight gain.  In March 2010, the Veteran also 
claimed that his weight gain was related to Gulf War Illness.  
See Statement, March 3, 2010.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2010).  

The United States Court of Appeals for Veterans Claims held that, 
in order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be presumed for certain conditions 
under 38 U.S.C.A. § 1117, based on service in the Persian Gulf.  
More specifically:

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest (A) during service 
on active duty in the Armed Forces in the Southwest Asia 
theater of operations during the Persian Gulf War; or (B) 
to a degree of 10 percent or more during the presumptive 
period prescribed under subsection (b).

(a)(2) For purposes of this subsection, the term 
"qualifying chronic disability" means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): (A) An undiagnosed illness; (B) A 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or 
symptoms; (C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under subsection (d) 
warrants a presumption of service connection.

(b) The Secretary shall prescribe by regulation the period 
of time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section.

 (f) For purposes of this section, the term "Persian Gulf 
veteran" means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War. 38 U.S.C.A. § 1117 (West 
2002).

The regulation implementing the foregoing statute provides, in 
relevant part, that except as provided otherwise, VA shall pay 
compensation in accordance with chapter 11 of Title 38, United 
States Code, to a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability, provided that 
such disability (I) became manifest either during active duty in 
the South West Asia theater of operations during the Gulf War, or 
to a compensable degree no later than December 31, 2011, and (ii) 
by history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1) (2010).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 3.317(a)(3) 
(2010).  Disabilities that have existed for at least six months 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic."  38 C.F.R. § 3.317(a)(4) (2010).

In the case of claims under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.117, there is no requirement that there be competent evidence 
of a nexus between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are 
competent to report objective signs of illness.  Id.

According to his service treatment records, the Veteran weighed 
219 pounds upon entry in January 1986.  There are no service 
treatment records noting receipt of treatment for being 
overweight.  At separation, the Veteran weighed 230 pounds, and 
the examiner did not comment on the Veteran's weight gain.  The 
Veteran checked "No" to recent gain or loss of weight.  See VA 
Standard Forms 88 and 89, January 15, 1986; April 28, 1992.

Since discharge, multiple medical professionals have discussed 
the Veteran's overweight status and inability to maintain a 
healthy weight.  In May 2009, obesity was listed as an active 
problem by his VA provider.  VA will further consider his 
entitlement to service connection for sleep apnea and 
hypertension, including as due to any service-connected disorder, 
in the REMAND section below.  The Veteran's claims file is devoid 
of competent evidence linking his current weight disorder to his 
period of active service.

Regarding the Veteran's second theory of entitlement, obesity as 
a result of an undiagnosed illness associated with service in the 
Gulf War, he was afforded a VA examination in April 2010.  At 
that time, the Veteran reported that he suffered from a weight 
problem during his period of active duty.  He provided a history 
of a 35-45 pound weight gain following an in-service injury.  
(Here, the Board notes that the Veteran weighed 11 pounds more on 
separation than entrance, following approximately six years of 
service.)  The Veteran reported that, following service, he 
gained another 50 pounds.  On examination, the Veteran's weight 
was approximately 300 pounds.  It was noted that the Veteran was 
participating in a structured weight loss program, and that his 
weight had stabilized.  Ultimately, the examiner opined that the 
Veteran's weight gain was simply the result of a high caloric 
intake, combined with a sedentary lifestyle, as opposed to a 
disability that was linked to active service or to an undiagnosed 
illness.  The examiner noted that the Veteran's obesity was 
diagnosable with a partially-explained etiology (high caloric 
intake and sedentary activity), and therefore a relationship to 
an undiagnosed illness was not supported.  See VA examination 
report, April 2010.  

Obesity is generally a sign or symptom of disease or disability.  
Weight gain is considered in evaluating diseases.  See generally 
38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (2010) 
(does not contemplate a separate disability rating for obesity).  
In these instances, it is not obesity which is service connected, 
it is the underlying disease. "Injury" is defined for VA purposes 
as "damage inflicted on the body by an external force."  Terry v. 
Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003), citing Dorland's 
Illustrated Medical Dictionary 901 (29th Ed. 2000) (Dorland's).  
Thus obesity caused by overeating is the result of an 
individual's own behavior, and as such is not an "injury" as 
defined for VA purposes.  "Disease" is defined as "any deviation 
from or interruption of the normal structure or function of a 
part, organ, or system of the body."  Terry, 340 F.3d at 1384, 
citing Dorland's at 511.  Obesity that is not due to an 
underlying pathology cannot be considered to be due to "disease," 
defined as "any deviation from or interruption of the normal 
structure or function of a part, organ, or system of the body."  
Id.  

However, as noted above, service connection may be established 
for a Persian Gulf Veteran who exhibits objective indications of 
chronic disability resulting from undiagnosed illness that 
becomes manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than September 30, 2011, 
and which by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

As noted above, the Veteran claimed that, during service, he 
experienced weight gain following an injury which caused him to 
be sedentary.  Specifically, on recent VA examination, he clearly 
explained that he attributed his weight gain to eating large 
portions with high calories and the same food consumption when he 
was sedentary after an injury in service.  He also stated that he 
had tried to eat healthier in the last few years to maintain and 
lose weight, and was currently in the MOVE program.  In March 
2010, the Veteran also claimed that his weight gain was related 
to "Gulf War Illness."  The Board notes that the Veteran can 
attest to factual matters of which he had first-hand knowledge, 
such as symptoms of ED, bladder cancer, and prostate cancer.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that lay evidence is one type of evidence that must 
be considered, and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include 
weighing the absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency, a legal concept determining whether testimony may be 
heard and considered, and credibility, factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay 
evidence will be competent and credible evidence of etiology.  
Whether lay evidence is competent in a particular case is a 
question of fact to be decided by the Board in the first 
instance.  The Court set forth a two-step analysis to evaluate 
the competency of lay evidence.  First, Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record.  See Robinson 
v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

While the Veteran is competent to report periods of weight gain, 
he has not been shown to be competent to link his claimed 
disorder to his period of service, including as the result of an 
undiagnosed illness.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Moreover, the Board finds 
that the Veteran's lay statements are outweighed by the opinion 
of the April 2010 VA examiner, a medical professional.  

In this case, the competent and credible evidence of record does 
not demonstrate that the Veteran has an underlying disability 
that results in weight gain or obesity due to service.  Moreover, 
obesity as a distinct entity is not a condition for which direct 
service connection may be granted.  There is no competent and 
credible evidence that the Veteran received treatment for obesity 
during his period of active duty.  Further, there is no evidence 
of a disorder, incurred or aggravated during active duty, which 
led to his obesity.  With regard to his claim that his obesity is 
the result of an undiagnosed illness associated with service in 
the Gulf War, the April 2010 VA examiner stated, unequivocally, 
that the Veteran's claimed history of weight gain was due to 
increased caloric intake and sedentary activity (while remaining 
on a high caloric diet) in the service.  The examiner noted that 
the Veteran's obesity was diagnosable with a partially-explained 
etiology.  As such, there is no competent evidence of record 
linking the Veteran's current obesity to his period of active 
service, to include as a result of an undiagnosed illness.

This claim is not in relative equipoise; therefore, the Veteran 
may not be afforded the benefit of the doubt in the resolution 
thereof.  Rather, as a preponderance of the evidence is against 
the claim, it must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for obesity (claimed as weight 
gain), to include as the result of an undiagnosed illness, is 
denied.


REMAND

Although the Board regrets any further delay in adjudicating the 
Veteran's remaining claims, pursuant to the duty to assist, his 
claims for entitlement to service connection for hypertension and 
a sleep disorder must be remanded for further development.  

In this case, the Veteran claims that he suffers from sleep apnea 
and hypertension, and that these disorders began during his 
period of active service.  Alternatively, he has claimed that 
these disorders are a result of weight gain, which was denied 
above as a separate claimed disability, or, in the case of sleep 
apnea, as a result of an undiagnosed illness associated with 
service in the Gulf War.  

While service treatment records do not reveal the presence of a 
sleep disorder during active service, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); 
Jandreau; see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Although lay 
persons are not competent to opine as to medical etiology or 
render medical opinions, symptoms, not treatment, are the essence 
of any evidence of continuity of symptomatology.  See Barr v. 
Nicholson; see also Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu ; Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Here, while a medical opinion obtained in April 2010 noted that 
the Veteran's sleep apnea was not the result of an undiagnosed 
illness, an opinion with regard to direct service connection, 
taking into account the Veteran's competent reports of in-service 
sleep disorder symptoms, such as fatigue, loud snoring, and 
sleeping during the day (see Statement, July 14, 2008) has not 
been obtained.

With regard to hypertension, the Veteran's January 1987 
enlistment examination records the Veteran's blood pressure as 
150/84; while his April 1992 separation examination records his 
blood pressure as 148/71, the Veteran's associated report of 
medical history at separation notes "mild diastolic 
[hypertension] not controlled."  See Report of Medical History, 
April 28, 1992.  While the Veteran's claims file is negative for 
a current diagnosis of a hypertensive disorder, the Board notes 
that his blood pressure reading was 143/103 in August 2007.  See 
VA outpatient report, August 29, 2007.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2009) [For VA rating purposes, 
"hypertension" means that diastolic blood pressure is 
predominately 90 millimeter (mm.) or greater; "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominately 160 mm. or greater with a diastolic blood pressure 
of less than 90 mm].  As such, the Veteran has demonstrated a 
current blood pressure reading that exceeds the normal range, and 
his separation examination notes uncontrolled hypertension.

Based on the evidence above, the Board finds that VA examinations 
are necessary in order to determine the Veteran's complete 
disability picture, to include an assessment of any current 
hypertension and/or a sleep disorder, and to determine whether a 
diagnosis of hypertension and/or a sleep disorder are related to 
service or to any service-connected disability.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2010) (noting that a medical examination or opinion 
is necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim).  As this case presents certain medical questions which 
cannot be answered by the Board, VA opinions must be requested.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain a VA opinion in 
the appropriate specialty with regard to the 
Veteran's claim for entitlement to service 
connection for hypertension.  The examiner 
should note a review of the Veteran's claims 
file.  The Veteran's April 1992 
separation examination, noting a medical 
history report of uncontrolled 
hypertension, as well as his elevated 
blood pressure reading of August 2007, 
should be discussed.  

The examiner should address the following:

a)	Whether it is at least as likely 
as not that any current diagnosis 
of hypertension had its onset 
during active service.  

b)	Whether it is at least as likely 
as not that any current diagnosis 
of hypertension is proximately due 
to a currently service-connected 
disability.

c)	Whether it is at least as likely 
as not that any current diagnosis 
of hypertension is aggravated as a 
result of a currently service-
connected disability. 

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

If no opinion can be rendered without 
resorting to pure speculation, the examiner 
should explain why this is not possible.

2.  The RO/AMC should obtain an additional VA 
opinion with regard to the Veteran's claim 
for entitlement to service connection for 
sleep apnea.  The examiner should note a 
review of the Veteran's claims file.  
Statements from the Veteran regarding 
symptoms of snoring and fatigue during 
service, his current sleep apnea 
diagnosis, and the April 2010 VA 
examination report, should be discussed.  
The examiner should address the following:

d)	Whether it is at least as likely 
as not that the current diagnosis 
of sleep apnea had its onset 
during active service.  

e)	Whether it is at least as likely 
as not that sleep apnea is 
proximately due to a currently 
service-connected disability.

f)	Whether it is at least as likely 
as not that sleep apnea is 
aggravated as a result of a 
currently service-connected 
disability. 

The claims file must be made available to 
the examiner(s) and the examiner(s) should 
indicate in his/his report whether or not 
the claims file was reviewed.  The examiner 
should specifically note a review of all 
prior VA examinations.  A rationale for any 
opinion expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

If no opinion can be rendered without 
resorting to pure speculation, the examiner 
should explain why this is not possible.

3.  When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If either benefit sought is not 
granted, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


